--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



GLOBAL SETTLEMENT AGREEMENT & MUTUAL RELEASE OF ALL CLAIMS BY ALL PARTIES
 
THIS GLOBAL SETTLEMENT AGREEMENT & MUTUAL RELEASE OF ALL CLAIMS BY ALL PARTIES
(“Agreement”) is dated, entered into and made fully effective (irrespective of
the date actually signed by the parties) as of the 13 day of May, 2009, by and
among RETRIEVERS, LLC, a Nevada Limited Liability Company (“Retrievers”), JOHN
TINGUE, individually and as a Member and Manager of RETRIEVERS (“JT”), and KRIS
TINGUE, individually and as Member and Manager of RETRIEVERS(“KT”), on behalf of
themselves, their respective family members, partners, associates, affiliates,
co-venturers, heirs, executors, administrators, attorneys, and assigns, (all of
the foregoing three (3) named persons and one (1) entity may be hereinafter
variously referred to as the “RETRIEVERS GROUP”), and GOLDEN PHOENIX MINERALS,
INC., a Nevada corporation (“GPM”), as an entity and as a Member, Manager,
and/or Unit holder of ASHDOWN PROJECT, LLC, a Nevada Limited Liability Company
a/k/a ASHDOWN MINE LLC (“Ashdown”), Ashdown, as an entity; WIN-ELDRICH GOLD,
INC., a corporation (“WEG”), as an entity and as a Member, Manager, and/or Unit
holder of ASHDOWN; and PERRY MULLER, individually and as a Member, Manager,
and/or Unit holder of Ashdown and/or an officer, director and/or shareholder of
WEG, directly or indirectly (“PM”), and GPM, ASHDOWN, WEG and PM on behalf of
themselves, their respective family members, partners, associates, affiliates,
co-venturers, heirs, executors, administrators, attorneys, and assigns,
sometimes collectively or jointly referred to as the “ASHDOWN GROUP” such
reference specifically including each of the three (3) entities and one (1)
person included in the referenced ASHDOWN GROUP, jointly and severally.
 
Recitals
 
A.            Whereas, on February 12, 2009, RETRIEVERS commenced a lawsuit
against the ASHDOWN GROUP in the Sixth Judicial District Court of the State of
Nevada, in and for the County of Humboldt, Case No. CV-17880 (the “Lawsuit”),
seeking (1) to establish rights, titles, and interests in and to certain
personal property known as the “Kingston Mill”, consisting of certain machinery
and equipment (together, the “Kingston Mill”); (2) damages for breaches of
contract and other claims; and (3) certain equitable relief, all as more
specifically identified and set forth in the Lawsuit.  The Lawsuit included
claims arising out of certain obligations and agreements contained in a
Settlement Agreement between Retrievers and Golden Phoenix, made as of August
26, 2005 (“Settlement Agreement”).
 
B.            Whereas, on February 27, 2009, after all named defendants in the
Lawsuit had been lawfully served with process, and prior to any responsive
pleading having been filed in the Lawsuit by any defendant, representatives of
the ASHDOWN GROUP met with representatives of the RETRIEVERS GROUP to discuss a
potential settlement of all disputes among the parties, and the parties have
reached an agreement for the terms of a resolution of the Lawsuit on the terms
and conditions set forth below.
 
C.            Whereas, the parties wish to compromise and settle all claims and
issues arising from, or related to, the interests in and titles to the Kingston
Mill, and the other issues set forth in the Lawsuit, and any and all claims the
respective parties, persons and entities named above may have against any other
party or person named herein or therein as a result of their joint and/or
several business and/or other relationships, actual and/or proposed/discussed,
involving RETRIEVERS, the Kingston Mill, the claims asserted in the Lawsuit,
other business proposals and/or potential ventures, or otherwise, all on the
terms and conditions expressed in this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
D.            PM’s payment of $100,000 will entitle him or assignee to the
unencumbered ownership of Kingston Mill.
 
NOW, THEREFOR, FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency
of which are hereby acknowledged by all of the undersigned, and in exchange for
the mutual covenants set forth in this Settlement Agreement, the parties hereto
agree as follows:
 
SECTION 1
 
Consideration
 
1.1           In full and complete settlement of any and all claims, past and
present, whether known or unknown, existing now or in the future, asserted by
the RETIEVERS GROUP against the ASHDOWN GROUP, including, but not limited to,
all claims asserted in the Lawsuit and any and all claims that could have been
asserted in the Lawsuit against the ASHDOWN GROUP, jointly and severally, and
any other claims which may hereafter be asserted against the ASHDOWN GROUP
arising from the Lawsuit, or otherwise involving the relationships and dealings,
including, but not limited to, that certain Settlement Agreement dated
August 26, 2005 by and between GPM, RETRIEVERS, JT, KT and Earl Harrison d/b/a
Western Mine Development, proposed/discussed dealings and ventures, among any or
all of the various entities and persons included in the ASHDOWN GROUP and the
persons in the ASHDOWN GROUP, the ASHDOWN GROUP shall cause to be paid to the
RETRIEVERS GROUP, the total sum of TWO HUNDRED AND SIXTY-FIVE THOUSAND U.S.
Dollars (US$265,000.00), which shall constitute the sole, full and exclusive
cash payment to the RETRIEVERS GROUP, or any entity or person included therein,
by the ASHDOWN GROUP, as full consideration from the ASHDOWN GROUP to fully and
finally settle all claims and issues between the ASHDOWN GROUP, and any of the
three (3) entities and one (1) person included therein, and the RETRIEVERS
GROUP, and of the two (2) persons and one (1) entity included therein, whether
raised in the Lawsuit, or otherwise, except as provided in this Agreement.
 
1.2           The payment of the TWO HUNDRED AND SIXTY-FIVE THOUSAND U.S.
Dollars (US$265,000.00) shall be paid as follows:  certified funds made payable
to “RETRIEVERS, LLC”, on the following payment schedule:
 
a. $100,000.00 concurrent with execution of this Agreement, shall be paid solely
by PM and is not a GPM obligation.
 
b. $165,000.00 shall be paid solely from monies raised by and/or received by GPM
from and after the date of this Agreement, said $165,000.00 to be paid based on
twenty-five percent (25%) of any and each of all monies raised and/or received
in any manner, through any means, from any source by any person or entity
involved with or related, directly or indirectly, to GPM until fully paid; and
is not a WEG/PM/ASHDOWN obligation.
 


 
2

--------------------------------------------------------------------------------

 
 
c. The sum of $165,000.00 due and payable to RETRIEVERS hereunder shall be
evidenced by a promissory note signed by GPM, secured by all the assets of GPM,
and its subsidiaries, and shall be a lien upon and fully encumber any and all
properties, both real and personal, owned by GPM directly or indirectly,
including, but not limited to, the Kingston Mill, should GPM acquire any rights
or interests therein, and shall accrue interest thereon at the rate of 12% per
annum, commencing on the date of this Agreement until paid in full.  RETRIEVERS
GROUP hereby acknowledges and consents to GPM’s intended transfer and sale of
all of its ownership interest in and to ASHDOWN to WEG, free and clear of
encumbrances, such that RETRIEVERS’ security interest shall attach only to the
proceeds of the sale of GPM’s ownership interest in ASHDOWN and not to GPM’s
ownership interest itself.
 
d. Concurrent with execution of this Agreement, and specifically conditioned
upon the receipt by RETRIEVERS in good funds in the amount of $100,000.00
RETRIEVERS shall execute and deposit in escrow with its undersigned attorney a
Bill of Sale for the Kingston Mill in favor of PM or his assignee.  Upon receipt
by RETRIEVERS of the sum of $100,000.00, made payable to RETRIEVERS’ counsel’s
client trust account and RETRIEVERS LLC and tendered thereto, the undersigned
attorney, as escrow agent, shall deliver the Bill of Sale to PM or his assignee,
as directed by PM, in writing.
 
e. RETRIEVERS GROUP hereby acknowledges and consents to the contemplated
transfer of title in and to the Kingston Mill to PM in exchange for the $100,000
to be paid to RETRIEVERS pursuant to Section 1.2(a).
 
1.3           As additional consideration hereunder, RETRIEVERS shall prepare a
Bill of Sale for the Kingston Mill in the name of PM or his assignee, as
directed in writing.  PM represents and acknowledges that they or their
representative(s) have inspected the Kingston Mill on or before the date of this
Agreement and are accepting the Kingston Mill “as-is, where-is” and not relying
on any representations or warranties by the RETRIEVERS GROUP, or any entity or
person included therein, in entering into this Agreement or accepting the
Kingston Mill “as-is, where-is”, and PM expressly represents and acknowledges
that neither the RETRIEVERS GROUP nor any of the persons or entity included
therein have made any representation(s) or warranty (ies) relating to the
Kingston Mill, or any other aspect of this Agreement.
 
1.4           Upon delivery of the Bill of Sale, ASHDOWN and PM will enter into
a lease for the Kingston Mill, and ASHDOWN will solely be responsible for
applying, if necessary or appropriate, and paying for, any and all permits,
licenses and related approvals, and complying with regulatory
requirements/issues pertaining to re-activating, if applicable, any permits,
bonds, etc., related to the Kingston Mill, for any proposed or desired future
operations.  The RETRIEVERS GROUP will have no responsibility of any nature in
this regard, and specifically makes no representation of any nature in regard to
any of these matters/issues.  Necessary maintenance and repairs shall be
performed by ASHDOWN, at ASHDOWN’s sole cost and expense.


 
3

--------------------------------------------------------------------------------

 
 
SECTION 2
 
Release
 
2.1           In consideration for the undertakings described in this Agreement,
and only after receipt in full of the sum of $100,000.00 due and payable
pursuant to section 1.2 above, RETRIEVERS, JT, KT and the RETRIEVERS GROUP, on
behalf of themselves, jointly and severally, and their respective family
members, partners, associates, successors, assigns, affiliates, co-venturers,
heirs, executors, administrators and assigns, fully, finally, unconditionally
and forever release and discharge GPM, ASHDOWN, WEG and PM, and the ASHDOWN
GROUP, from any and all claims, demands, losses, damages, actions, causes of
action, suits, debts, promises, liabilities, obligations, liens, costs,
expenses, attorneys’ fees, indemnities, subrogations (contractual or equitable)
or duties, of any nature, character or description whatsoever, whether known or
unknown, fixed or contingent, accrued or not yet accrued, matured or not yet
matured, anticipated or unanticipated, asserted or unasserted, arising from, or
relating to, directly or indirectly, activities of whatsoever nature related to
RETRIEVERS and/or the business and/or operations of RETRIEVERS, proposed or
actual, and/or relationships among the various entities, persons and/or parties
and/or the Lawsuit, the Settlement Agreement and/or any proposed business or
ventures with, by or among the various parties, or others.  Specifically
excluded from the terms of this release is the obligation for GPM to pay the
promissory note for $165,000 due and payable under section 1.2, above, which
obligation shall specifically remain in full force and effect until paid in
full, with all accrued interest.
 
2.2           The release of the claims in Subsection 2.1 includes, but is not
limited to, claims at law or equity or sounding in contract (express or implied)
or torts arising under federal, state, or local laws or the common law or any
claims, including breach of contract, breach of the covenant of good faith and
fair dealing, breach of fiduciary duty, fraud, negligence, professional
negligence, any claim brought under NRS Chapter 86, any claim seeking
declaratory, injunctive, or equitable relief, or any other claim of any type
whatsoever, arising out of the statutory or common law of any state
(collectively referred to as “Released Claims”).  The parties likewise release
each other from any and all obligations for attorney’s fees, costs and expenses
incurred in regard to the Lawsuit and claims.
 
2.3           In consideration for the undertakings described in this Agreement
(including the transfer of the Kingston Mill to PM) GPM, ASHDOWN, WEG and PM,
and the ASHDOWN GROUP, on behalf of themselves, jointly and severally, and their
respective family members, partners, associates, successors, assigns,
affiliates, co-venturers, heirs, executors, administrators and assigns, fully,
finally unconditionally and forever release and discharge RETRIEVERS, JT, KT and
the RETRIEVERS GROUP, from any and all claims, demands, losses, damages,
actions, causes of action, suits, debts, promises, liabilities, obligations,
liens, costs, expenses, attorneys’ fees, indemnities, subrogations (contractual
or equitable) or duties, of any nature, character or description whatsoever,
whether known or unknown, fixed or contingent, accrued or not yet accrued,
matured or not yet matured, anticipated or unanticipated, asserted or
unasserted, arising from, or relating to, directly or indirectly, activities of
whatsoever nature related to RETRIEVERS and/or the business and/or operations of
RETRIEVERS, proposed or actual, and/or relationships among the various entities,
persons, and/or parties and/or the matters raised in the Lawsuit and/or any
proposed business or ventures with, by or among the various parties, or others.
 
 
4

--------------------------------------------------------------------------------

 
 
2.4           The release of claims in Subsection 2.3 includes, but is not
limited to, claims at law or equity or sounding in contract (express or implied)
or torts arising under federal, state, or local laws or the common law or any
claims, including breach of contract, breach of the covenant of good faith and
fair dealing, breach of fiduciary duty, fraud, negligence, professional
negligence, any claim brought under NRS Chapter 86, any claim seeking
declaratory, injunctive, or equitable relief, or any other claim of any type
whatsoever, arising out of the statutory or common law of any state
(collectively referred to as “Released Claims”).  The parties likewise release
each other from any and all obligations for attorney’s fees, costs and expenses
incurred in regard to the Lawsuit and claims.
 
2.5           GPM, ASHDOWN, WEG, PM and the ASHDOWN GROUP, forever agree to
defend, indemnify, and hold harmless from any and all claims asserted against
any of them as a result of, or in connection with, any action or proceeding
brought either directly or indirectly by, on behalf of, in the name of, or by
anyone claiming standing through GPM, ASHDOWN, WEG and PM and/or the ASHDOWN
GROUP, jointly and severally, contrary to the releases provided in this
Agreement or by anyone who seeks compensation from any or all of RETRIEVERS, JT,
KT, and/or the RETRIEVERS GROUP, jointly or severally, based upon damage
allegedly done to GPM, ASHDOWN, WEG, PM and/or the ASHDOWN GROUP, jointly and/or
severally, during or as a result of his/their joint and/or several status and/or
business activities or relationships relating to the RETRIEVERS GROUP, or
members thereof, jointly or severally.
 
2.6           RETRIEVERS, JT, and KT, jointly and severally, forever agree to
defend, indemnify, and hold harmless from any and all claims asserted against
any of them as a result of, or in connection with, any action or proceeding
brought, directly or indirectly, a) by, on behalf of, in the name of, or by
anyone claiming standing through RETRIEVERS, JT and/or KT, jointly and
severally, contrary to the releases provided in this Agreement; or b) by anyone
who seeks compensation from any or all of GPM, ASHDOWN, WEG, PM and/or the
ASHDOWN GROUP, jointly or severally, based upon damage allegedly done to them,
jointly and/or severally, during or as a result of his/their joint and/or
several status and/or business activities or relationships relating to the
RETRIEVERS GROUP, or members thereof, jointly or severally.
 
2.7           The ASHDOWN GROUP represents that they have carefully read this
Agreement and have been fully advised by their own legal counsel as to the
nature and extent of each of the terms and provisions of this document, and
hereby authorizes the dismissal of the Lawsuit, with prejudice, and
specifically, completely, fully and finally waiving, relinquishing and
surrendering, with prejudice, any and all claims which they have, had, or may
have in the future, whether known or unknown, against the RETRIEVER GROUP,
and/or any members thereof, related to or arising from, directly or indirectly,
the matters set forth in the Lawsuit, and/or the ownership and/or operation of
the Kingston Mill.


 
5

--------------------------------------------------------------------------------

 
 
2.8           The RETRIEVERS GROUP, jointly and severally, represent that they
have carefully read this Agreement and have been fully advised by their own
legal counsel as to the nature and extent of each of the terms and provisions of
this document, and hereby authorizes the dismissal of the Lawsuit, with
prejudice.
 
2.9           GPM, ASHDOWN, WEG, PM and the ASHDOWN GROUP, jointly and
severally, expressly and specifically understand, acknowledge and agree that the
releases provided in this section 2 and the dismissal of the lawsuit in section
3, below, are specifically and unconditionally contingent upon the receipt by
the RETRIEVERS GROUP of the full sum of $100,000.00 due and payable under the
terms of section 1.2, above.  In the event the RETRIEVERS GROUP fails to receive
the full sum of $100,000.00 as and when due hereunder, the releases and
dismissal contained herein are null and void.
 
2.10           Each entity and person named in this Release has been advised by
counsel with respect to this Release and the Stipulation for Dismissal with
Prejudice constituting a settlement of the Lawsuit, and specifically, have
discussed and reviewed, if applicable to such party, the provisions of
California Civil Code, Section 1542, as set forth below, and upon the advice of
such counsel, each of them hereby waives the protection afforded by such a
statute:
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing a release, which if known
by him, must have materially affected his settlement with the debtor.”
 
SECTION 3
 
Dismissal of The Lawsuit
 
3.1           Upon receipt in full of good funds in the sum of $100,000.00 in
RETRIEVERS GROUP due and payable pursuant to section 1.2 above, RETRIEVERS, JT,
KT, and the RETRIEVERS GROUP, shall cause the Lawsuit to be dismissed with
prejudice, each party to bear its own costs, expenses and attorneys’ fees.  A
stipulation and order for dismissal with prejudice (“Stipulation”) will be
executed contemporaneously with the execution of this Agreement and held in
escrow by the undersigned attorney for the RETRIEVERS GROUP, pending his receipt
of the full sum of $100,000.00 made payable to his client trust account and
RETRIEVERS LLC, whereupon the Stipulation will be filed by the undersigned
attorney for RETRIEVERS with the Sixth Judicial District Court.
 
SECTION 4
 
Confidentiality
 
The terms and conditions of this Agreement shall be kept confidential and shall
not be disclosed by GPM, ASHDOWN, WEG, PM and/or the ASHDOWN GROUP, or their
respective representatives or agents, or by RETRIEVERS, JT, KT and/or the
RETRIEVERS GROUP, or their respective representatives or agents in any manner
except: a) any party may disclose the terms and conditions of this Agreement to
their professional advisors, attorneys, accountants, regulatory or taxing
authorities or present or proposed corporate affiliates, but only to the extent
necessary for the conduct of their business affairs; b) pursuant to court order
issued by a court of competent jurisdiction; or c) to enforce this
Agreement.  The parties may publicly or privately state that the Lawsuit has
been settled, but shall absolutely not disclose the terms of this Agreement,
except as stated in this Section 4.


 
6

--------------------------------------------------------------------------------

 
 
SECTION 5
 
Authority to Execute
 
All parties represent and warrant that they have all requisite authority to
execute and perform this Agreement.  GPM, ASHDOWN, WEG, PM and the ASHDOWN
GROUP, jointly and severally, represent, covenant and warrant that neither GPM,
ASHDOWN, WEG, PM and/or the ASHDOWN GROUP, jointly or severally, have, directly
or indirectly, assigned, conveyed, encumbered or transferred any of the matters,
rights or claims released by this Agreement, specifically including, but not
limited to, any rights or interests in or the Kingston Mill.
 
SECTION 6
 
Purpose of Compromise and Settlement
 
The parties have each entered into this Agreement solely for the purpose of
settling and compromising the Lawsuit, terminating any and all business
relationships, proposed business relationships and/or ventures, and involvement
among any of the parties, if any, and settling any and all disputes among the
parties, and nothing contained in this Agreement or its performance shall be
deemed to be an admission or acknowledgement of: liability; the existence of
claims and/or damages; or the amount of any damages relating to the actions
and/or inactions of the parties, jointly or severally, nor any other person or
entity, involving or related, directly or indirectly, to the Kingston Mill, or
any other matter subject of the Lawsuit.
 
SECTION 7
 
Binding Effect
 
This Agreement shall inure to the benefit of and be binding upon the parties and
their respective family members, heirs, successors and assigns.
 
SECTION 8
 
Waiver
 
Neither the failure nor any delay on the part of either party to exercise any
right, remedy, power or privilege under this Agreement shall operate as a waiver
of that right, remedy, power or privilege.  No waiver of any right, remedy,
power or privilege with respect to any particular occurrence shall be construed
as a waiver of such right, remedy, power or privilege with respect to any other
occurrence.
 
SECTION 9
 
Time of the Essence
 
Time is of the essence of this Agreement and all of its terms, provisions,
conditions and covenants.


 
7

--------------------------------------------------------------------------------

 
 
SECTION 10
 
Entire Agreement
 
This Agreement contains the entire agreement between the parties and may not be
changed or terminated orally but only by a written instrument executed by the
parties after the date of this Agreement.
 
SECTION 11
 
Construction
 
The terms and conditions of this Agreement shall be construed as a whole
according to their fair meaning and not strictly for or against any party, with
the purpose and intent to give this Agreement, and the terms and conditions
hereof, the most expansive construction and application possible.  The parties
acknowledge that each of them has reviewed this Agreement and has had the
opportunity to have it reviewed by their attorneys and that any rule or
construction to the effect that ambiguities are to be resolved against the
drafting party shall not apply in the interpretation of this Agreement,
including its exhibits or any amendments.
 
SECTION 12
 
Partial Invalidity
 
If any term of this Agreement or the application of any term of this Agreement
should be held by a court of competent jurisdiction to be invalid, void or
unenforceable, all provisions, covenants and conditions of this Agreement, and
all of its applications, not held invalid, void or unenforceable, shall continue
in full force and effect and shall not be affected, impaired or invalidated in
any way.
 
SECTION 13
 
Governing Law and Forum
 
The laws of the State of Nevada applicable to contracts made or to be wholly
performed there (without giving effect to choice of law or conflict of law
principles) shall govern the validity, construction, performance and effect of
this Agreement and venue and jurisdiction shall be maintained at Washoe County,
Nevada, on behalf of all parties named herein.
 
SECTION 14
 
Necessary Action
 
Each of the parties shall do any act or thing and execute any or all documents
or instruments necessary or proper to effectuate the provisions and intent of
this Agreement.


 
8

--------------------------------------------------------------------------------

 
 
SECTION 15
 
Counterparts
 
This Agreement may be executed in any number of counterparts, each of which when
duly executed and delivered shall be an original, but all such counterparts
shall constitute one and the same agreement.  Any signature page of this
Agreement may be detached from any counterpart without impairing the legal
effect of any signatures, and may be attached to it one or more additional
signature pages.  This Agreement may be executed by signatures provided by
electronic facsimile transmission (also known as “Fax” copies), which facsimile
signatures shall be as binding and effective as original signatures.
 
SECTION 16
 
Notices
 
16.1          Any and all notices and demands by or from any party required or
desired to be given under this Agreement shall be in writing and shall be
validly given or made if served either personally or if deposited in the United
States mail, certified or registered, postage prepaid, return receipt
requested.  If such notice or demand is served by registered or certified mail
in the manner provided, service shall be conclusively deemed given upon receipt
or attempted delivery, whichever is sooner.
 
16.2          Any notice or demand to the ASHDOWN GROUP shall be addressed to:
 
If to WEG, PM or ASHDOWN, to:
 
Attn:  Perry D. Muller
P.O. Box 3540
Silver Springs, NV 89429


If to GPM or ASHDOWN, to:


Attn:  David A. Caldwell
1675 East Prater Way, Ste. 102
Sparks, NV 89434


16.3          Any notice or demand to RETRIEVERS, JT or KT shall be addressed to
Michael Morrison, Esq., 1495 Ridgeview Drive, #220, Reno, NV 89159.
 
16.4          Any party may change its address for receiving notices or demands
by a written notice given in the manner provided in this Section, which notice
of change of address shall not become effective, however, until its actual
receipt by the other parties.
 
SECTION 17
 
Miscellaneous
 
17.1           The captions appearing at the commencement of the sections if
this Agreement are descriptive only and for convenience in reference to this
Agreement and shall not define, limit or describe the scope or intent of this
Agreement, nor in any way affect this Agreement.
 
17.2           Masculine or feminine pronouns shall be substituted for the
neuter form and vice versa, and the plural shall be substituted for the singular
form and vice versa, in any place or places in this Agreement in which the
context requires such substitution or substitutions.


 
9

--------------------------------------------------------------------------------

 
 
SECTION 18
 
Voluntary Nature of Agreement
 
By executing this Agreement, all Parties, entities and persons, jointly and
severally represent that each of them, has carefully read and understands this
Agreement and each of them, is fully aware of its legal effect; each of them has
had an opportunity to and did, in fact, consult with their respective legal
counsel regarding this Agreement; and, the only matter(s) discussed, promise(s)
made to pr agreement(s) made by or with them is incorporated and stated in this
Agreement.  The parties, jointly and severally acknowledge that they are signing
this Agreement freely, voluntarily and with full knowledge of its terms and
consequences, with the express and unconditional purpose of fully and finally
settling any and all disputes among all the signatories hereto, regardless of
the nature, extent or source of any such disputes.
 
PLEASE READ THIS AGREEMENT CAREFULLY, IT CONTAINS A RELEASE OF ALL KNOWN OR
UNKNOWN CLAIMS.
 
SIGNATURE PAGES FOLLOW
 


 
10

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
indicated above.




GOLDEN PHOENIX MINERALS, INC.
 
 



 
/s/ David A. Caldwell
       
Name:
David A. Caldwell
       
Title:
Chief Executive Officer
       
Address:
1675 East Prater Way, #102
         
Sparks, NV 89434
                                           
WIN-ELDRICH GOLD, INC.
 
PERRY MULLER
                           
/s/ Jeff Gall
   
/s/ Perry Muller
 
Name:
Jeff Gall
       
Title:
Chief Financial Officer
       
Address:
PO Box 3540
         
Silver Springs, NV 89429
                   
ASHDOWN PROJECT, LLC
       
MANAGEMENT COMMITTEE:
                               
/s/ David A. Caldwell
 
/s/ Peter S. Winn
 
Name:
David A. Caldwell
 
Name:
Peter S. Winn
 
Title:
Member of Management Committee
 
Title:
Member of Management Committee
 
Address:
1675 East Prater Way, #102
 
Address:
PO Box 3540
   
Sparks, NV 89434
   
Silver Springs, NV 89429
                         
/s/ Donald Prahl
 
/s/ Perry Muller
 
Name:
Donald Prahl
 
Name:
Perry Muller
 
Title:
Member of Management Committee
 
Title:
Member of Management Committee
 
Address:
1675 East Prater Way, #102
 
Address:
PO Box 3540
   
Sparks, NV 89434
   
Silver Springs, NV 89429
 


 
 
11

--------------------------------------------------------------------------------

 




RETRIEVERS, LLC
 
JOHN TINGUE
         
/s/ John Tingue
 
            /s/ John Tingue
 
By:     John Tingue
     
Its:     Manager
 
KRIS TINGUE
 
Address:
         
            /s/ Kris Tingue
 



 
 
 
12

--------------------------------------------------------------------------------